UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FELICIA RACINE,

                              Plaintiff,

         -v-
                                                          CIVIL ACTION NO.: 20 Civ. 9469 (PGG) (SLC)

                                                                   TELEPHONE CONFERENCE
KOCH INDUSTRIES, INC., JULIA KOCH, an individual,
                                                                     SCHEDULING ORDER
MARY KOCH, an individual, and MATADOR SECURITY
COMPANY NY, LLC,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference concerning Plaintiff’s letter-motion for a discovery conference

(ECF No. 35) is scheduled for Thursday, May 6, 2021 at 10:00 am on the Court’s conference line.

The parties are directed to call: (866) 390-1828; access code: 380-9799, at the scheduled time.


Dated:          New York, New York
                May 4, 2021

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
